EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 24 January 2022 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Substitute Specification:
Page 3, in paragraph [0005], third line therein, “weaking of” has been rewritten as --weakening--.
Comments:
The above change to the substitute specification has been made by the examiner as an informal examiners amendment to correct an obvious issue of idiomatic clarity in the wording.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A method of arranging a leaky coaxial cable by using two half jumper wires for connecting two leakage coaxial cables together--.
Claims 2-7 are allowable over the prior art of record.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee